 



APOLLO GROUP, INC.
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT
RECITALS
          A. The Corporation has implemented the Plan as an equity incentive
program to encourage key employees and officers of the Corporation and the
non-employee members of the Board to remain in the employ or service of the
Corporation by providing them with an opportunity to acquire a proprietary
interest in the success of the Corporation.
          B. Participant is to render valuable services to the Corporation (or
any Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Class A Common Stock to Participant under
the Plan.
          C. All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A.
NOW, THEREFORE, it is hereby agreed as follows:
          1. Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, an award (the “Award”) of restricted stock
units under the Plan. Each restricted stock unit represents the right to receive
one share of Class A Common Stock on the vesting date of that unit. The number
of shares of Class A Common Stock subject to the awarded restricted stock units,
the applicable vesting schedule for the restricted stock units and the
underlying shares, the dates on which those vested shares shall be issued to
Participant and the remaining terms and conditions governing the Award shall be
as set forth in this Agreement.
AWARD SUMMARY

     
Participant
   
 
   
Award Date:
                                          , 2007
 
   
Number of Shares
   
 
   
Subject to Award:
                                           shares of Class A Common Stock (the
“Shares”)
 
   
Vesting Schedule:
  Participant shall vest in the Shares upon his or her continuation in service
as a non-employee member of the Board through
                                        , 200 ____. However, the Shares will be
subject to accelerated vesting in accordance with the provisions of Paragraph 5
of this Agreement. In no event shall any Shares vest after the date of
Participant’s cessation of Board service.

 



--------------------------------------------------------------------------------



 



          2. Limited Transferability. Prior to the actual issuance of the Shares
which vest hereunder, Participant may not transfer any interest in the
restricted stock units subject to the Award or the underlying Shares or pledge
or otherwise hedge the sale of those units or Shares, including (without
limitation) any short sale or any acquisition or disposition of any put or call
option or other instrument tied to the value of those Shares. However, any
Shares which vest hereunder but otherwise remain unissued at the time of
Participant’s death may be transferred pursuant to the provisions of
Participant’s will or the laws of inheritance or to Participant’s designated
beneficiary or beneficiaries of this Award. Participant may also direct the
Corporation to issue any Shares which vest and become issuable hereunder to a
revocable living trust established for the exclusive benefit of Participant or
Participant and his or her spouse. Participant may make such a beneficiary
designation or share directive at any time by filing the appropriate form with
the Plan Administrator or its designee.
          3. Cessation of Service. Should Participant cease Board service for
any reason prior to vesting in the Shares subject to this Award, then the Award
will be immediately cancelled with respect to those unvested Shares, and the
number of restricted stock units will be reduced accordingly. Participant shall
thereupon cease to have any right or entitlement to receive any Shares under
those cancelled units, and those Shares shall cease to be subject to this Award.
          4. Stockholder Rights and Dividend Equivalents
               (a) The holder of this Award shall not have any stockholder
rights, including voting, dividend or liquidation rights, with respect to the
Shares subject to the Award until Participant becomes the record holder of those
Shares following their actual issuance.
               (b) Notwithstanding the foregoing, should any dividend or other
distribution payable other than in shares of Class A Common Stock, whether
regular or extraordinary, be declared and paid on the Corporation’s outstanding
Class A Common Stock in one or more calendar years during which Shares remain
subject to this Award (i.e., those Shares are not otherwise issued and
outstanding for purposes of entitlement to the dividend or distribution), then a
special book account shall be established for Participant and credited with a
phantom dividend equivalent to the actual dividend or distribution which would
have been paid on the Shares had such Shares been issued and outstanding and
entitled to that dividend or distribution. Should those Shares subsequently vest
in accordance with the provisions of this Agreement, then the phantom dividend
equivalents credited to the Participant’s book account with respect to those
Shares shall be distributed to Participant (in cash or such other form as the
Plan Administrator may deem appropriate in its sole discretion) concurrently
with the issuance of those vested Shares to which they relate.
          5. Change in Control. Should a Change in Control be effected at a time
when unvested Shares remain subject to this Award, then Participant shall,
immediately prior to the closing of that Change in Control transaction, vest in
all those unvested Shares. The Shares so vested shall be issued immediately on
the effective date of such Change in Control or as soon as administratively
practicable thereafter, but in no event more than fifteen (15) business days
after such effective date, or shall otherwise be converted into the right to
receive the same

 



--------------------------------------------------------------------------------



 



consideration per share of Class A Common Stock payable to the other holders of
such Class A Common Stock in consummation of the Change in Control and
distributed at the same time as such stockholder payments, but in no event shall
such distribution to Participant be completed later than the later of (i) the
end of the calendar year in which such Change in Control is effected or (ii) the
fifteenth (15th) day of the third (3rd) calendar month following the effective
date of that Change in Control. This Agreement shall not in any way affect the
right of the Corporation to adjust, reclassify, reorganize or otherwise change
its capital or business structure or to merge, consolidate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.
          6. Adjustment in Shares. Should any change be made to the Class A
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Class A
Common Stock as a class without the Corporation’s receipt of consideration, or
should the value of outstanding shares of Class A Common Stock be substantially
reduced as a result of a spin-off transaction or an extraordinary dividend or
distribution, or should there occur any merger, consolidation or other
reorganization, then equitable adjustments shall be made by the Plan
Administrator to the total number and/or class of securities issuable pursuant
to this Award in order to reflect such change and thereby prevent a dilution or
enlargement of benefits hereunder. In making such equitable adjustments, the
Plan Administrator shall take into account any amounts credited to Participant’s
book account under Paragraph 4(b) in connection with the transaction, and the
determination of the Plan Administrator shall be final, binding and conclusive.
However, in the event of a Change of Control, the adjustments (if any) shall be
made in accordance with the applicable provisions of Section 13.8 of the Plan
governing Change of Control transactions. Notwithstanding the above, the
conversion of any convertible securities of the Corporation shall not be deemed
to have been effected without the Corporation’s receipt of consideration.
          7. Issuance of Shares of Common Stock.
               (a) Except as otherwise provided in Paragraph 5, on the
applicable date on which the Shares vest in accordance with the terms of this
Agreement or as soon as administratively practicable following such vesting
date, but in no event more than fifteen (15) business days after such vesting
date, the Corporation shall issue to or on behalf of Participant a certificate
(which may be in electronic form) for the vested shares of Class A Common Stock
and shall concurrently distribute to Participant any phantom dividend
equivalents with respect to those vested Shares.
               (b) Except as otherwise provided in Paragraph 5, the settlement
of all restricted stock units which vest under the Award shall be made solely in
shares of Class A Common Stock.
          8. Compliance with Laws and Regulations. The issuance of shares of
Class A Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of any Stock Exchange on which the
Common Stock may be listed for trading at the time of such issuance.

 



--------------------------------------------------------------------------------



 



          9. Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Any notice required to be
given or delivered to Participant shall be in writing and addressed to
Participant at his or her most recent address then on file with the Corporation.
All notices shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, postage prepaid and properly addressed to the party to be
notified.
          10. Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and
Participant, his or her assigns, the legal representatives, heirs and legatees
of Participant’s estate and any beneficiaries of the Award designated by
Participant.
          11. Construction. This Agreement and the Award evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. All decisions of the Plan Administrator with
respect to any question or issue arising under the Plan or this Agreement shall
be conclusive and binding on all persons having an interest in the Award.
          12. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Arizona without
resort to that State’s conflict-of-laws rules.
          IN WITNESS WHEREOF, the parties have executed this Agreement on the
day and year first indicated above.

                  APOLLO GROUP, INC.    
 
           
 
  By:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   
 
                PARTICIPANT    
 
           
 
  Signature:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
          The following definitions shall be in effect under the Agreement:
          A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.
          B. Award shall mean the award of restricted stock units made to
Participant pursuant to the terms of this Agreement.
          C. Award Date shall mean the date the restricted stock units are
awarded to Participant pursuant to the Agreement and shall be the date indicated
in Paragraph 1 of the Agreement.
          D. Board shall mean the Corporation’s Board of Directors.
          E. Change in Control shall have the meaning assigned to such term in
Section 3.1(e) of the Plan.
          F. Code shall mean the Internal Revenue Code of 1986, as amended.
          G. Class A Common Stock shall mean shares of the Corporation’s Class A
common stock.
          H. Corporation shall mean Apollo Group, Inc., an Arizona corporation,
and any successor corporation to Apollo Group, Inc. which shall by appropriate
action adopt the Plan.
          I. Participant shall mean the person to whom the Award is made
pursuant to the Agreement.
          J. Plan shall mean the Corporation’s 2000 Stock Incentive Plan, as
amended or restated from time to time.
          K. Plan Administrator shall mean the Compensation Committee of the
Board acting in its capacity as administrator of the Plan.

 